Order filed July 2, 2015




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-15-00270-CV
                                    ____________

                       OSAIGBOVA NEHIKHARE, Appellant

                                         V.

           CREEKSIDE COMMUNITY ASSOCIATION, INC., Appellee


                       On Appeal from the 113th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2014-39356

                                     ORDER

      Appellant’s brief was due June 19, 2015. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before August 3, 2015,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM